Citation Nr: 0946483	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the lumbar spine, currently 
evaluated 10 percent disabling.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 20, 1992 to 
January 10, 1995 and from December 7, 2003 to January 30, 
2006.

Procedural history

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Milwaukee, Wisconsin, which granted service connection for 
degenerative joint disease of the lumbar spine, with a 10 
percent disability rating assigned; and denied service 
connection for GERD.    

The Veteran testified at a February 2009 video conference 
hearing which was chaired by the undersigned Veterans Law 
Judge.  

Matters not on appeal

In a September 2008 rating decision, the RO granted service 
connection for a left great toe callus with periodical ulcers 
with a 10 percent disability rating, effective May 1, 2008; 
and denied an increased rating for service-connected 
residuals of a thyroidectomy secondary to follicular adenoma 
(to include vocal cord injury and hoarseness).  To the 
Board's knowledge, the Veteran did not appeal those 
decisions.  Those issues are therefore resolved and not in 
appellate status. 




FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected lumbar spine disability is 
currently manifested by pain and limitation of motion, as 
well as abnormal curvature of the spine.

2.  The evidence does not show that the Veteran's service-
connected lumbar spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

3.  The competent medical evidence of record is in equipoise 
as to whether the Veteran's GERD was aggravated by his 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 20 
percent, for the service-connected lumbar spine disability 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.71, 
4.71a, Diagnostic Codes 5003, 5242 (2009).

2.  Application of extraschedular provisions is not 
warranted. 38 C.F.R. § 3.321(b) (2009).

3.  GERD was aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected degenerative joint disease 
of his lumbar spine, and entitlement to service connection 
for GERD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA alters the 
legal landscape in three distinct ways: standard of review, 
notice and duty to assist.  The Board will now address these 
concepts within the context of the circumstances presented in 
this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements to substantiate a claim for service 
connection in a letter from the RO dated April 12, 2006.  
Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the April 2006 letter.  
Specifically, the Veteran was advised that VA is responsible 
for obtaining relevant records from any Federal agency, 
including records kept by VA Medical Centers.  The letter 
also indicated that a VA medical examination would be 
scheduled was being scheduled to adjudicate his claim.  The 
letter also informed the Veteran that VA would make 
reasonable efforts to obtain the Veteran's private medical 
records, employment records, or records from state or local 
government agencies.  Included with the letter were copies of 
VA Form 21- 4142, Authorization and Consent to Release 
Information, and the letter asked that the Veteran complete 
this release so that VA could obtain records on his behalf.

The VCAA letter further emphasized: "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency." 

The Veteran was provided with the "give us everything you've 
got" language contained in 38 C.F.R. § 3.159(b) in the April 
2006 VCAA letter, page 3.  
However, the Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments [which apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008], 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date. Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced April 2006 letter from the 
RO. The letter detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.

With respect to effective date, the April 2006 VCAA letter 
advised the Veteran as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the April 2006 
letter from the RO.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  The RO sent 
the Veteran a letter dated May 8, 2008, that specifically 
referenced Vazquez-Flores v. Peake.   

However, relying on guidance from the VA Office of the 
General Counsel, the Board finds that the Vazquez-Flores 
decision does not apply to the present case.  This matter 
concerns an appeal from an initial rating decision and, 
accordingly, VA's VCAA notice obligations are fully satisfied 
once service connection has been granted.  Any further notice 
and assistance requirements are covered by 38 U.S.C. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
(NOD) with respect to the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008), 
[holding, as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  The Veteran's 
representative has not alleged that he Veteran has received 
inadequate VCAA notice.  See Goodwin, supra; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In this regard, the Board further notes that the Court's 
decision in Vazquez-Flores was recently vacated by the United 
States Court of Appeals for the Federal Circuit.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the present case, the 
Veteran was provided complete VCAA notice in April 2006, 
prior to the RO's July 2006 decision.  

The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. In particular, the RO has obtained the 
Veteran's VA outpatient and private treatment records.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examinations in May 2006, December 2007, and February 2008. 
 The reports of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examinations are adequate 
for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2009).  The Veteran has retained the 
services of a state service organization, and has been 
accorded the opportunity to present evidence and argument in 
support of his claim.  Most recently, his accredited 
representative presented argument dated August 19, 2009, with 
additional evidence provided directly to the Board with a 
waiver of consideration by the RO.  See 38 C.F.R. § 20.1304 
(2009).  As was noted in the Introduction, the Veteran 
testified before the undersigned at a video conference 
hearing during February 2009.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the lumbar spine, currently 
evaluated as percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2009).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has rated the Veteran's lumbar spine disability, 
denominated as "degenerative joint disease of the lumbar 
spine", under Diagnostic Code 5242 [degenerative arthritis 
of the spine].   

The record shows a current diagnosis of degenerative joint 
disease of the lumbar spine.  Thus, rating under Diagnostic 
Code 5242 is appropriate.  In any event, all disorders of the 
spine, with the exception of intervertebral disc syndrome, 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board has considered rating the Veteran's lumbosacral 
spine disability under Diagnostic Code 5243, which provides 
rating criteria for intervertebral disc syndrome.  The Board 
finds, however, that this diagnostic code is inapplicable in 
the instant case, because a diagnosis of intervertebral disc 
syndrome has not been rendered.  

The Board notes that Diagnostic Code 5003 [degenerative 
arthritis] is also applicable.  Diagnostic Code 5003 
specifies that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Arthritis of the lumbar spine is rated 
based on limitation of motion under Diagnostic Code 5242.

Specific rating criteria

The rating criteria for the spine were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Because the Veteran filed his initial claim of 
service connection in April 2006 and subsequently has claimed 
an initial increased rating, only the revised criteria are 
applicable.

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Thus, arthritis 
of the lumbar spine is rated based on limitation of motion 
under Diagnostic Code 5242.

The current schedular criteria, namely the General Rating 
Formula for Diseases and Injuries of the Spine, provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease the following 
ratings will apply.

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2009).  

Analysis

Schedular rating

To obtain a disability rating higher than the currently-
assigned 10 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran would have to 
demonstrate forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned]; Cf. 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].

The most restricted measurement of forward flexion exhibited 
by the Veteran was identified during a March 2009 VA physical 
therapy evaluation of the Veteran, at which time on three 
repetitions he was able to flex his lower back joint to 70, 
68, and 70 degrees, respectively.  On the most restrictive 
second repetition, the combined total range of motion was 173 
degrees.  These measurements fall well short of the 
limitation of motion required to warrant a higher 20 percent 
schedular rating.  There is no competent medical evidence 
which suggests more significant limitation in ranges of back 
motion is present.  

Moreover, the Veteran has not exhibited ankylosis of the 
entire thoracolumbar spine.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  The 
medical evidence of record fails to demonstrate the presence 
of any ankylosis, favorable or unfavorable.  At the VA 
physical therapy evaluation in March 2009, on the second 
repetition the Veteran was able to forward flex the 
lumbosacral spine to 68 degrees, extend it to 20 degrees, 
right laterally flex it to 22 degrees, left laterally flex to 
18 degrees, right rotate to 20 degrees, and left rotate to 25 
degrees.  Because the Veteran is able to move his lower back 
joint, by definition, it is not immobile.  Therefore, 
ankylosis is not shown.

The Veteran's private chiropractor, W.D., in July 2006 noted 
that x-rays of the lumbosacral spine in a standing position 
showed a left rotary curvature of the lumbar spine.  In a 
March 2009 evaluation, W.D. stated that the original x-ray 
demonstrated left lumbar rotary scoliosis, and that current 
x-rays showed an anterior curve in the lumbar spine.  A VA 
physical therapist in March 2009 noted no significant 
scoliosis, but did note that the Veteran's sitting posture 
was kyphotic, and there was increased lordosis on standing 
with a significant anterior pelvic tilt.  Based on the 
foregoing evidence, the Board will allow a 20 percent 
disability rating pursuant to Diagnostic Code 5242 for 
abnormal spinal contour. 

DeLuca consideration

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59. See DeLuca, supra.

The Veteran has complained of back pain.  However, the 
February 2008 VA examiner noted that the Veteran had normal 
lumbar range of motion, with pain only at the end of each 
motion.  The examiner further noted that there was no 
additional functional impairment due to pain, pain on 
repetitive use, fatigue, weakness, lack of endurance, or 
incoordination.  Given the lack of clinically identified 
fatigue, incoordination, weakness and the like, there is no 
basis on which to assign a higher level of disability than 20 
percent disabling based on DeLuca factors.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The Veteran has not exhibited any neurologic impairment 
stemming from his lumbar spine disability which would 
necessitate a separate disability rating.  In this regard, 
although he does suffer from left foot drop, he has been 
service connected for residuals of a gunshot wound to the 
left leg with sciatic nerve neuropathy, foot drop, and scars 
with a 60 percent disability rating assigned.   

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The above-referenced July 2006 rating decision granted the 
Veteran's claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine, with an 
evaluation of 10 percent disabling effective February 1, 2006 
[subsequently changed to effective January 31, 2006]. The 
Board has reviewed the evidence in order to determine whether 
staged ratings should be assigned.


It does not appear that the Veteran's service-connected 
lumbar spine disability has changed appreciably since the 
date of service connection, January 31, 2006.  Therefore, the 
increased rating of 20 percent is warranted as of that date.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  The Board notes 
that referral for extraschedular rating is unwarranted as the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.

With respect to hospitalization, there has been none for the 
Veteran's lumbar spine disability.  Turning to marked 
interference in employment, there is no indication that there 
has been any marked interference in the Veteran's employment 
due to the service-connected lumbar spine disability.  The 
record shows that the Veteran is regularly employed at a desk 
job.   There is no indication that the Veteran's lumbar spine 
disability causes significant problems at his work, over and 
above that which is contemplated in the 20 percent rating 
which is now assigned.  Any occupational impairment is 
specifically contemplated in the schedular rating which is 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 20 percent disability rating is 
warranted for the Veteran's service-connected degenerative 
joint disease of the lumbar spine.  The benefit sought on 
appeal is allowed to that extent.

2.  Entitlement to service connection for GERD.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).


Presumption of soundness/aggravation of a pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C.A. § 1153 (as opposed to that 
applicable under 38 U.S.C.A. § 1111 where the complained-of 
condition was not noted on entrance into service).  This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2009).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

Analysis

Initial matter - presumption of soundness

Prior to entering his second period of active duty in 
December 2003, the Veteran was a reservist with the Army 
National Guard.  His November 2003 pre-deployment (to Iraq) 
physical examination did not mention a history of GERD.  
However, the Veteran's service treatment records in the 
Reserves prior to entry on active duty reveals that on April 
15, 2002, the Veteran had complained of symptoms of GERD.  A 
June 2, 2003 service treatment report noted that the Veteran 
had a past medical history of reflux.  

As further discussed below, a VA examiner and the Veteran's 
private reviewing physician have accepted that the Veteran 
did have a pre-existing history of GERD.  Therefore, the 
Board finds that the presumption of soundness has been 
rebutted by clear and convincing evidence.   

Aggravation 
 
Because the evidence shows that the Veteran had a history of 
GERD prior to active service, the Board must next determine 
whether the GERD underwent an increase in severity during his 
active military service, thereby triggering the presumption 
of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) 
[the presumption of aggravation is generally triggered by 
evidence that a pre- existing disability has undergone an 
increase in severity in service]; see also Sondel v. West, 13 
Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 
4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

In May 2005 the Veteran underwent surgery for a total 
thyroidectomy which resulted in left vocal cord paralysis and 
hoarseness. [In a January 2007 rating decision, the RO 
granted service connection for residuals of a thyroidectomy 
(to include vocal cord injury and hoarseness).]   Medical 
records indicate that in August 2005 significant swelling of 
the supraglottic structures was caused by moderate to severe 
laryngopharyngeal reflux.  Omeprazole had been prescribed to 
treat reflux.  
  
The Veteran contends that he has experienced GERD on a 
chronic basis since the thyroidectomy surgery in May 2005 
with a need to take daily medication, and that it is the 
result of the vocal cord injury. 

A VA examiner, Dr. M.B., in May 2006 diagnosed GERD.  In a 
subsequent August 2006 addendum, the examiner opined that the 
Veteran's GERD was not aggravated beyond normal progression 
due to his military service or due to his thyroid surgery.  
She stated that thyroidectomies are not associated with GERD.  
In December 2007, Dr. M.B. stated that it was not unusual for 
GERD to be aggravated by physiologic stress and thus the 
Veteran's GERD may have temporarily been aggravated around 
the time of the surgery, but this would not have been a 
permanent aggravation.  
    
There is a competent medical opinion to the contrary. In 
August 2009,  Dr. C.S., of the University of Wisconsin Health 
Internal Medicine Department, stated that he had reviewed the 
Veteran's records.  Dr. C.S. noted that the Veteran only had 
transient symptoms of GERD prior to service, but that after 
the May 2005 thyroidectomy, his symptoms became chronic, 
requiring daily medication.  
Dr. C.S. opined that it is as likely as not that the 
Veteran's GERD was permanently aggravated beyond the normal 
progression of the disease during service.   

The opinion of Dr. C.S. is with the evidence of record, which 
does demonstrate only very occasional GERD prior to service, 
and post-surgery complaints of chronic intermittent GERD 
controlled by daily medication.  The opinion of Dr. M.B., 
although acknowledging increased reflux post surgery, stated 
without any basis in the record that the Veteran's GERD had 
thereafter subsided to pre-service levels.
That does not appear to be the case.

In summary, the evidence of record, shows that the Veteran 
experienced occasional GERD before the Veteran's second 
period of service starting in December 2003, and further 
indicates that the GERD became worse, over and above the 
natural progression of the disorder, during service after the 
May 2005 surgery.  Based on the medical record, the Board 
finds that service connection for GERD on the basis of in-
service aggravation is warranted.  The benefit sought on 
appeal is granted.    


ORDER

Entitlement to an increased 20 percent disability rating for 
service-connected degenerative joint disease of the lumbar 
spine is granted, subject to controlling regulations 
applicable to the payment of monetary benefits. 

Entitlement to service connection for GERD is granted. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


